DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 8, 9, 10, 13 and 14 are objected to because of the following informalities:  
Claim 1 recites “comprises catalyst particles” in line 4.  It is presumed to recite “comprising catalyst particles”.
Claim 1 recites “sensor-enable” in line 6.  It is presumed to recite “ sensor-enabled”.
Claim 1 recites “capable of” in lines 9, 13 and 18.  It is noted that being capable of performing an action does not actually require it to be performed (i.e., it is optional).  It is presumed to recite “configured to transmit” in line 9, “configured to transmit” in line 13 and “configured to sense” in line 18.
Claim 7 recites “…and for receiving said RFID transponder signals transmitted by each of said sensor-enabled RFID tags of said array. A system as recited in claim 3, wherein one or more of said RFID transceiver antennas are positioned external to said reaction zone of said reactor vessel.”  It is noted that claim 7 contains two separate claims and should be separated from one another.
Claim 8 is dependent upon itself.  For prosecution purposes this claim is treated as being dependent upon claim 1.
Claim 9 is dependent upon itself.  For prosecution purposes this claim is treated as being dependent upon claim 1.
Claim 10 is dependent upon itself.  For prosecution purposes this claim is treated as being dependent upon claim 1.
Claim 13 is dependent upon non-existent claim 12.  For prosecution purposes this claim is treated as being dependent upon claim 11.
Claim 14 recites “sensor-enabled tags” in line 1.  It is presumed to recite “sensor-enabled RFID tags”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 of currently pending Application No. 16/960,741 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/960,757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/960,741 are broader than and obvious variants of the claims of Application No. 16/960,757 (e.g., claim 1 of Application No. 16/960,741 has a second RFID reader (transceiver) antenna whereas claim 1 of Application No. 16/960,757 has an additional third RFID reader transceiver antenna).

Claims 1-22 of currently pending Application No. 16/960,741 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/960,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/960,741 are obvious variants of the claims of Application No. 16/960,730 (e.g., claim 1 of Application No. 16/960,741 has a second RFID reader (transceiver) antenna whereas claim 1 of Application No. 16/960,730 has a single RFID reader antenna).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa (U.S. Pub 2004/0233043) in view of Gregg (U.S. Patent 7,846,397) and Cok (U.S. Pub 2013/0284812).
Regarding claim 1, Yazawa discloses a system for measuring process conditions within a reactor vessel (see at least Figure 10, items 259 & [0035] note reaction bath (259) & [0016] note obtaining information about a chemical reaction), wherein said system comprises: 
said reactor vessel that defines a reaction zone, wherein said reaction zone is characterized as having a height (see at least [0061] note the reaction bath (259) has a height as shown in Figure 10); 
an array of sensor-enabled RFID tags, wherein each sensor-enabled RFID tag of said array is placed at a known height within said reaction zone (see at least [0061] note the reaction bath (259) has an array of sensor-enabled RFID tags (250) placed at known heights within the reaction zone (259) as shown in Figure 10 & [0035] note the RFID tags (250) are placed within the walls of the reaction zone); 
a first RFID reader (transceiver) antenna wirelessly linked to each said sensor-enabled RFID tag of said array and that is capable of transmitting a first interrogation signal and receiving a first RFID transponder signal that is transmitted responsive to said first interrogation signal (see at least Figure 10, item 260 & [0061] note the RFID tags (250) can be passive which require an interrogation signal & [0058] note the RFID reader (263), the RFID reader antenna 
the first RFID reader (transceiver) antenna wirelessly linked to each said sensor-enabled RFID tag of said array and that is capable of transmitting a second interrogation signal and receiving a second RFID transponder signal that is transmitted responsive to said second interrogation signal (see at least the abstract, note the RFID tags (250) are triggered into transmitting by the radio frequency signals transmitted from the reader (263), and further note the second interrogation signal and second RFID transponder signal correspond to a subsequent communication between the RFID reader (263) and RFID tags (250)); 
wherein each sensor-enabled RFID tag of said array is encoded with a unique non- variable identification code (see at least [0048] note each RFID tag (250) has an ID number unique to the chip of the RFID tag (250)), and 
wherein each sensor-enabled RFID tag is capable of sensing a reaction condition within said reaction zone (see at least the abstract, note the sensor (209) of the RFID tag (250) is used to detect temperature, pressure, pH, etc., for transmission to the RFID reader (263) & Figures 1 and 10, items 201, 209, 250, 260 and 263 & [0061]), receiving said first interrogation signal (see at least the abstract, note the RFID tags are interrogated more than once), said second interrogation signal (see at least the abstract, note the RFID tags are interrogated more than once), and, responsive to said first interrogation signal, transmitting said first RFID transponder signal (see at least the abstract, note the RFID tags (250) are triggered into transmitting the first RFID transponder signal by the first interrogation signal transmitted from the reader (263)), and, 
whereby conditions at specific locations and said known heights within said reaction zone may be determined (see at least Figure 10, items 250 and 259, note conditions at the specific locations, such as near or far side of the reactor vessel (259), and known heights, such as the top or bottom of the reactor vessel, are transmitted to the RFID reader (263) & [0057] note the RFID reader (263) knows each RFID tag’s (250) location such that conditions at any position inside the reaction zone can be monitored wirelessly & [0035] & [0015]).
However, Yazawa does not specifically disclose profiling process conditions; wherein within said reaction zone is a catalyst bed, comprises catalyst particles, and said catalyst bed is characterized as having a height; wherein each sensor-enable RFID tag of said array is placed at a known height within said catalyst bed; a second RFID reader (transceiver) antenna; and profiled.
It is known to monitor a variety of environments with wireless devices in different ways.  For example, Gregg teaches a system for measuring and profiling process conditions within a reactor vessel defining a reaction zone, wherein within said reaction zone is a catalyst bed, comprising catalyst particles, and said catalyst bed is characterized as having a height; and wherein each sensor-enabled tag of is placed at a known height within said catalyst bed such that conditions at the specific location and known height within the reaction zone may be determined an profiled (see at least col. 4, lines 39-50, note the reaction process occurring in mixing vessel (210) may be an endothermic or exothermic chemical reaction, and to properly control the chemical reaction, the controller (104) requires an accurate temperature profile of the a system that interrogates an array of RFID tags with a second RFID reader (transceiver) antenna (see at least Figure 32, items 421, 716, 722, 724 and 726 & [0185] note the RFID reader (714) can use more than one antenna (716) to extend or shape range & [0186] note different types of RFID reader and RFID tag communication & [0187] note active or passive RFID tags & [0137]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gregg and Cok into Yazawa.  With respect to Gregg, this provides a known alternative monitored process condition that can be used in place of Yazawa’s monitored process condition while providing predictable results.  With respect to Cok, this provides the ability for Yazawa in view of Gregg’s RFID reader to efficiently, and selectively, communicate with the sensor-enabled RFID tags in the array that are further from the RFID reader, thus improving communication (see [0185] of Cok).  
Regarding claim 8, Yazawa in view of Gregg and Cok, as addressed above, teach where said reactor vessel includes inlet means providing fluid communication for introducing a feed stream into said reaction zone and outlet means providing fluid communication for removing an effluent stream from said reaction zone (see at least Figure 10, item 259 of Yazawa, note the inlet and outlet & col. 4, lines 43-50 of Gregg, note inflow and outflow).

Regarding claim 10, Yazawa in view of Gregg and Cok, as addressed above, teach wherein each of said RFID transceiver antennas are operatively connected to a signal processing system providing means for providing said interrogation signals to said RFID transceiver antennas and for receiving said RFID transponder signals transmitted by each of said sensor-enabled RFID tags of said array (see at least Figure 6, item 103 of Yazawa & col. 4, lines 51-58 of Gregg & Figure 2, items 260 and 270 of Gregg).
Regarding claim 11, Yazawa discloses a method of wirelessly monitoring process conditions within a reactor vessel (see at least Figure 10, items 259 & [0035] note reaction bath (259) & [0016] note obtaining information about a chemical reaction), wherein said method comprises: 
providing said reactor vessel that defines a reaction zone, wherein said reaction zone is characterized as having a height (see at least [0061] note the reaction bath (259) has a height as shown in Figure 10), and an array of sensor-enabled RFID tags placed at known heights within said reaction zone (see at least [0061] note the reaction bath (259) has an array of sensor-enabled RFID tags (250) placed at known heights within the reaction zone (259) as shown in Figure 10 & [0035] note the RFID tags (250) are placed within the walls of the reaction zone); 
wherein each of said sensor-enabled RFID tags of said array is encoded with an unique non-variable identification code (see at least [0048] note each RFID tag (250) has an ID number 
transmitting by a first RFID reader (transceiver) antenna a first interrogation signal that is received by each of said sensor-enabled RFID tags (see at least Figure 10, item 260 & [0061] note the RFID tags (250) can be passive which require an interrogation signal & [0058] note the RFID reader (263), the RFID reader antenna (260) and the RFID tags (250) & [0057] note the RFID reader (263) stores a correspondence between each RFID tag’s (250) unique chip ID and chip location, such that conditions at any given position inside the reactor bath (259) can be selectively monitored via wireless communication); 
in response to receiving said first interrogation signal, each of said sensor-enabled RFID tags transmits its first associated RFID transponder signal received by said first RFID reader 
receiving by said first RFID reader (transceiver) antenna said first associated RFID transponder signals (see at least the abstract & Figure 10 & [0040] & [0057]); 
transmitting by the first RFID reader (transceiver) antenna a second interrogation signal that received by each of said sensor-enabled RFID tags (see at least the abstract, note the RFID tags (250) are triggered into transmitting by the interrogation signals transmitted from the reader (263), and further note the second interrogation signal and second RFID transponder signal correspond to a subsequent communication between the RFID reader (263) and RFID tags (250)); 
in response to receiving said second interrogation signal, each of said sensor-enabled RFID tags transmits its second associated RFID transponder signal received by said first RFID reader antenna that includes information representing its unique non-variable identification code and surrounding condition that is associated with said sensor-enabled RFID tag (see at least the abstract, note the RFID tags (250) are triggered into transmitting the second RFID transponder signal by the second interrogation signal transmitted from the reader (263) & Figure 10 & [0040] & [0057]); 
receiving by said second RFID reader (transceiver) antenna said second associated RFID transponder signals (see at least the abstract & Figure 10 & [0040] & [0057]); and 
processing said first associated RFID transponder signals and said second associated RFID transponder signals (see at least the abstract & Figure 10 & [0040] & [0057]); 

However, Yazawa does not specifically disclose profiling process conditions; a catalyst bed, comprising catalyst particles and characterized as having a height; placed at known heights within said catalyst bed; a second RFID reader (transceiver) antenna; and whereby conditions throughout said reaction zone can be determined and profiled.
It is known to monitor a variety of environments with wireless devices in different ways.  For example, Gregg teaches a system and method for wirelessly measuring and profiling process conditions within a reactor vessel defining a reaction zone, wherein within said reaction zone is a catalyst bed, comprising catalyst particles and characterized as having a height; and wherein each sensor-enabled tag of is placed at a known height within said catalyst bed such that conditions throughout the reaction zone may be determined an profiled (see at least col. 4, lines 39-50, note the reaction process occurring in mixing vessel (210) may be an endothermic or exothermic chemical reaction, and to properly control the chemical reaction, the controller (104) requires an accurate temperature profile of the fluidized bed of catalytic material, which has a height, in mixing vessel (210) & col. 4, lines 51-67, note the RF temperature sensor (230) is placed at a position to obtain the most accurate temperature reading possible of the catalyst bed & col. 5, lines 39-48, note positioning of the RF temperature sensor (230) near the catalyst bed enables recording of the actual catalytic reaction rather than the temperature of the fluid (220) or a system that interrogates an array of RFID tags with a second RFID reader (transceiver) antenna (see at least Figure 32, items 421, 716, 722, 724 and 726 & [0185] note the RFID reader (714) can use more than one antenna (716) to extend or shape range & [0186] note different types of RFID reader and RFID tag communication & [0187] note active or passive RFID tags & [0137]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gregg and Cok into Yazawa.  With respect to Gregg, this provides a known alternative monitored process condition that can be used in place of Yazawa’s monitored process condition while providing predictable results.  With respect to Cok, this provides the ability for Yazawa in view of Gregg’s RFID reader to efficiently, and selectively, communicate with the sensor-enabled RFID tags in the array that are further from the RFID reader, thus improving communication (see [0185] of Cok).  

Claims 2, 3, 13, 14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa in view of Gregg and Cok as applied to claims 1 and 11 above, and in further view of Long (U.S. Patent 8,658,024).
Regarding claim 2, Yazawa in view of Gregg and Cok, as addressed above, teach said catalyst particles (see at least col. 4, lines 39-50 of Gregg).
However, Yazawa in view of Gregg and Cok do not specifically teach an inorganic oxide component and a metal component.
a catalyst comprising an inorganic oxide component and a metal component (see at least the abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Long into Yazawa in view of Gregg and Cok.  This provides a known alternative cracking catalyst that can be used in place of Yazawa in view of Gregg and Cok’s catalyst while providing predictable results.  In addition, this may increase Yazawa in view of Gregg and Cok’s FCC yield.  
Regarding claim 3, Yazawa in view of Gregg, Cok and Long, as addressed above, teach wherein each said sensor-enabled RFID tag of said array comprises an RFID tag operatively connected to sensor means for sensing an environmental or process condition and for providing a signal input to said RFID tag that is representative of said environmental or process condition (see at least the abstract of Yazawa, note temperature, pressure, pH, etc. & Figure 1, item 209 of Yazawa & col. 4, lines 39-50 of Gregg).
Regarding claim 13, Yazawa in view of Gregg, Cok and Long, as addressed above, teach inorganic oxide component and a metal component (see at least the abstract of Long).
Regarding claim 14, Yazawa in view of Gregg, Cok and Long, as addressed above, teach wherein each of said sensor-enabled RFID tags of said array comprises an RFID tag operatively connected to sensor means for sensing an environmental or process condition and for providing a signal input to said RFID tag representative of said environmental or process condition (see at least the abstract of Yazawa, note temperature, pressure, pH, etc. & Figure 1, item 209 of Yazawa & col. 4, lines 39-50 of Gregg).

Regarding claim 20, Yazawa in view of Gregg, Cok and Long, as addressed above, teach where said reactor vessel includes inlet means providing fluid communication for introducing a feed stream into said reaction zone and outlet means providing fluid communication for removing an effluent stream from said reaction zone (see at least Figure 10, item 259 of Yazawa, note the inlet and outlet & col. 4, lines 43-50 of Gregg, note inflow and outflow).
Regarding claim 21, Yazawa in view of Gregg, Cok and Long, as addressed above, teach wherein said reactor condition is selected from the group of environmental conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (see at least the abstract of Yazawa & col. 4, lines 39-50 of Gregg).
Regarding claim 22, Yazawa in view of Gregg, Cok and Long, as addressed above, teach wherein each of said RFID transceiver antennas is operatively connected to a signal processing system providing means for providing said interrogation signal to said RFID transceiver antennas and for receiving said RFID transponder signals transmitted by each of said sensor-enabled RFID tags of said array (see at least Figure 6, item 103 of Yazawa & col. 4, lines 51-58 of Gregg & Figure 2, items 260 and 270 of Gregg).


Claims 4-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa in view of Gregg, Cok and Long as applied to claims 3 and 14 above, and in further view of Angell (U.S. Pub 2009/0231127).
Regarding claim 4, Yazawa in view of Gregg, Cok and Long do not specifically teach wherein one or more of said RFID transceiver antennas are positioned within said reaction zone of said reactor vessel.
It is known to communicate with RFID tags in different ways.  For example, Angell teaches a communication system wherein one or more of RFID transceiver antennas are positioned within a reaction zone of a reactor vessel (see at least the abstract, note a catalytic process is tracked via RFID tags & Figures 6-8 & [0036-0037] note inserted into the container & [0034] note drawn across a face of the container).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Angell into Yazawa in view of Gregg, Cok and Long.  This provides a known alternative interrogation location that can be used in place of, or in addition to, Yazawa in view of Gregg, Cok and Long’s location while providing predictable results and providing a level of redundancy.  
Regarding claim 5, Yazawa in view of Gregg, Cok, Long and Angell, as addressed above, teach where said reactor vessel includes inlet means providing fluid communication for introducing a feed stream into said reaction zone and outlet means providing fluid communication for removing an effluent stream from said reaction zone (see at least Figure 10, item 259 of Yazawa, note the inlet and outlet & col. 4, lines 43-50 of Gregg, note inflow and outflow).

Regarding claim 7, Yazawa in view of Gregg, Cok, Long and Angell, as addressed above, teach wherein each of said RFID transceiver antennas is operatively connected to a signal processing system providing means for providing said interrogation signals to said RFID transceiver antennas and for receiving said RFID transponder signals transmitted by each of said sensor-enabled RFID tags of said array (see at least Figure 6, item 103 of Yazawa & col. 4, lines 51-58 of Gregg & Figure 2, items 260 and 270 of Gregg). A system as recited in claim 3, wherein one or more of said RFID transceiver antennas are positioned external to said reaction zone of said reactor vessel (see at least Figure 10, item 260 of Yazawa & Figure 2 of Gregg).
Regarding claim 15, Yazawa in view of Gregg, Cok, Long and Angell, as addressed above, teach wherein one or more of said RFID transceiver antennas is positioned within said reaction zone of said reactor vessel (see at least the abstract of Angell, note a catalytic process is tracked via RFID tags & Figures 6-8 of Angell & [0036-0037] of Angell, note inserted into the container & [0034] of Angell, note drawn across a face of the container).
Regarding claim 16, Yazawa in view of Gregg, Cok, Long and Angell, as addressed above, teach where said reactor vessel includes inlet means providing fluid communication for introducing a feed stream into said reaction zone and outlet means providing fluid communication for removing an effluent stream from said reaction zone (see at least Figure 10, 
Regarding claim 17, Yazawa in view of Gregg, Cok, Long and Angell, as addressed above, teach wherein said reactor condition is selected from the group of environmental conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (see at least the abstract of Yazawa & col. 4, lines 39-50 of Gregg).
Regarding claim 18, Yazawa in view of Gregg, Cok, Long and Angell, as addressed above, teach wherein each of said RFID transceiver antennas are operatively connected to a signal processing system providing means for providing said interrogation signals to said RFID transceiver antennas and for receiving said RFID transponder signals transmitted by each of said sensor-enabled RFID tags of said array (see at least Figure 6, item 103 of Yazawa & col. 4, lines 51-58 of Gregg & Figure 2, items 260 and 270 of Gregg).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/Primary Examiner, Art Unit 2687